March 13, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   JOSEPH ANTHONY THOMAS, Appellant

NO. 14-13-00173-CV                          V.

         LAKE COVE COMMUNITY ASSOCIATION, INC., Appellee
                 ________________________________

       This cause, an appeal from the judgment in favor of appellee, Lake Cove
Community Association, Inc., signed November 13, 2012, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

       We order appellant, Joseph Anthony Thomas, to pay all costs incurred in
this appeal.

      We further order this decision certified below for observance.